Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zhao et al (Zhao) (WO 2019/127011 A1) teaches a base station antenna characterized in that the base station antenna comprises a reflector and a radome support mounted on the reflector, wherein the reflector comprises a body portion and a bent portion, the bent portion including at least a first section that is connected to and bent relative to the body portion of the reflector, wherein one or more arrays of radiating elements are mounted on or above the body portion of the reflector, wherein the radome support includes a support portion for supporting the radome and a mating portion for mating with the reflector, a first reflector limiting portion is provided on the body portion of the reflector, and the first support limiting portion mates with the first reflector limiting portion to limit at least a position of the radome support in a width direction H.
Zhao, however, fails to specifically teach that a first support limiting portion is provided on the mating portion of the radome support, and wherein a second support limiting portion is provided on the mating portion of the radome support, and correspondingly a second reflector limiting portion is provided on the bent portion of the reflector.

Regarding claim 23, Zhao teaches the claimed invention but has no strong motivation to mount a phase shifting network and/or a feed network on the bent portion.
Regarding claim 26, Zhao teaches the claimed invention but has no strong motivation to mount a parasitic element for the radiating element within the opening of the support portion of the radome support.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845